Citation Nr: 1809195	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  07-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO in Louisville, Kentucky, inter alia, denied the Veteran's claims for service connection for a bilateral hip disability and for a bilateral knee disability.  In March 2006, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.

In a June 2009 rating decision, the RO granted service connection for a right knee disability.  As this resolved the claim for service connection for a right knee disability, and the Veteran did not disagree with the initial rating or effective date assigned (see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977)), no claim involving the right knee remains on appeal.  In a concurrent June 2009 supplemental SOC (SSOC), the RO continued to deny the then remaining claims on appeal (recharacterized as service connection for a left knee disability, for a left hip disability, and for a right hip disability).

This appeal also arose from a March 2007 rating decision in which the RO in Huntington, West Virginia, inter alia, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial zero percent (noncompensable) rating effective March 15, 2006 (the date of the filing of the claim for service connection for bilateral hearing loss).  In June 2007, the Veteran filed a NOD.  (The Veteran's claims file was transferred to the jurisdiction of the RO in Louisville, Kentucky.)

As the Veteran disagreed with the initial rating assigned following the award of service connection for bilateral hearing loss, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2011, the Board denied service connection for a left knee disability.  Hence, this matter is no longer is appellate status.  The Board also remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C., the claims for service connection for a right hip disability and for a left hip disability for further action, to include additional development of the evidence, as well as the claim for a higher initial rating for bilateral hearing loss for issuance of a SOC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In November 2011, the agency of original jurisdiction (AOJ iissued an SOC as to the issue of a higher initial rating for bilateral hearing loss.  In addition, after accomplishing further action, the RO continued to deny the claims for service connection for a right hip disability and for a left hip disability, as well as the claim for a higher initial rating for bilateral hearing loss (as reflected in a March 2012 SSOC), and returned the matters to the Board for further appellate consideration.

In October 2013, the Board noted that although the Veteran had yet to file a substantive appeal as to the issue of a higher initial rating for bilateral hearing loss, the RO had taken actions to indicate to the Veteran that the issue was on appeal.  As such, the Board accepted jurisdiction of the matter (see Percy v. Shinseki, 23 Vet. App. 37 (2010)), and then remanded it, along with the claims for service connection for a right hip disability and for a left hip disability to the RO via the AMC for further action, to include additional development of the evidence.

In a December 2017 rating decision, the RO granted service connection for right hip disabilities.  As this resolved the claim for service connection for a right hip disability, and the Veteran did not disagree with the initial ratings or effective date assigned (see Grantham, supra), no claim involving the right hip remains on appeal.  In a concurrent December 2017 SSOC, the RO continued to deny the claims for service connection for a left hip disability and for a higher initial rating for bilateral hearing loss, and returned the matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has asserted experiencing left hip pain due to service and/or his service-connected disabilities, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal, has had a left hip disability.

3.  Since the March 2006 effective date of the award of service connection for bilateral hearing loss, audiometric testing has revealed no worse than Level II hearing in the right ear and Level IV hearing in the left ear.

4.  While some functional impairment associated with the Veteran's bilateral hearing disability has been identified,  the schedular criteria contempleate such impairment and hence, are adequate to rate the disability; and no claim of  unemployability due to the Veteran's bilateral hearing loss been raised.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability are not met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, November 2004 and June 2006 pre-rating letters provided notice to the Veteran regarding the information and evidence needed to substantiate his claims herein decided (which included what was then a claim for service connection for bilateral hearing loss) on a direct basis.  A November 2011 letter provided such notice concerning service connection on a secondary basis.  These letters also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2005 and March 2007 rating decisions reflect the initial adjudication of the claims for service connection after issuance of the November 2004 and June 2006 letters, respectively.  

Although the November 2011 notice was provided after the initial adjudication of the claim for service connection for a hip disability, the Veteran is not shown to be prejudiced by the timing of this notice, inasmuch as this claim was subsequently readjudicated in March 2012 and December 2017 SSOCs, followed by a period for response.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

In addition, after the March 2007 award of service connection for bilateral hearing loss and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, a November 2011 SOC set forth the applicable criteria for higher ratings for hearing loss (the time and form of which sufficed, in part, for Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) disability records, VA treatment records, and reports of VA examinations/opinions.  Also of record and considered in connection with the claims are various written statements provided by the Veteran and his representative.  The Board finds that no further action to develop either claim herein decided, prior to appellate consideration, is required.

As for the most recent October 2013 remand, the Board instructed the RO to obtain outstanding VA treatment records, and to provide the Veteran with VA examinations for the hips and hearing loss.  In response, updated VA treatment records were obtained, and the Veteran was afforded VA audiology and hip conditions examinations in February 2017.  Accordingly, the Board finds that, with respect to the claims decided herein, the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of either claim that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection on a secondary basis, service connection requires competent evidence showing (1) the existence of a current disability, and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

As noted, a claim for service connection requires a finding of current disability.  See Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen, supra; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that he has a left hip disability as a result of service and/or his service-connected PTSD, right knee disability, or right hip disability.  The Board notes that the Veteran has made no specific argument in support of his contention as to direct service connection concerning the left hip.  Although the Veteran has asserted that he injured his right hip when he jumped into a hole during combat, he has made no such assertion as to the left hip.  While service treatment records reflect that the Veteran sustained a knee injury in July 1969, which was casted, they are negative for complaints, treatment or diagnoses related to any left hip injury or condition.  

Although the Veteran reported in December 2004, during VA physical therapy for his right knee and right ankle, that his hips had bothered him for a long time, post-service treatment records are otherwise negative for complaints specific to the left hip.  Also, post-service treatment records are negative for treatment or diagnoses specific to the left hip.

A November 2007 VA joints examination report documented normal findings with respect to the Veteran's left hip.  There was no diagnosis as to the left hip.  A February 2017 VA hip conditions examination report documented the Veteran's reports that he had occasional discomfort/pain in the left hip, and that he had no treatment or surgeries to his left hip.  On X-ray testing, the left hip was radiographically normal.  The VA examiner concluded that the Veteran held no diagnosis of the left hip.

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had, a left hip disability.  While the Veteran has asserted that he suffered from discomfort/pain in his left hip, no diagnosis of a left hip disability is documented in the medical evidence of record.  See Sanchez-Benitez, supra.  Significantly, moreover, on objective examination conducted in February 2017, the VA examiner found no diagnosis of the left hip, and, notably, neither the Veteran nor his representative has submitted or identified any medical evidence to indicate otherwise.  In short, competent, probative evidence simply does not support a finding that the Veteran has, or has had, a left hip disability, at any time pertinent to this appeal.

Furthermore, as for any direct assertions by the Veteran and/or his representative as to diagnosis, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The medical matter of the diagnosis of the claimed left hip disability is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of the claimed disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative are shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence, and, thus, have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110; see also 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, medical evidence does not support a finding that, fundamentally, the Veteran has-at any point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection.

The Board notes that VA has previously conceded that the Veteran engaged in combat with the enemy, and that 38 U.S.C. § 1154(b) provides that for any veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred in or aggravated by such service even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  However, this reduced evidentiary burden of 38 U.S.C. § 1154(b) applies only to the question of service incurrence.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Section 1154(b) does not establish service connection for a combat veteran.  Instead, section 1154(b) aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  See also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  Therefore, under the present circumstances, where service connection must be denied because the first essential criterion for an award of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met, service connection cannot be established, and hence, further discussion concerning 38 U.S.C. § 1154(b), to include the remaining criteria for service connection, is not necessary.

For all the foregoing reasons, the claim for service connection for a left hip disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a required element for the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




III.  Higher Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on testing during audiology examinations.  Hearing loss disability ratings range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  Examinations are conducted using a controlled speech discrimination test together with the result of a pure tone audiometry test.  38 C.F.R. § 4.85, DC 6100.

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  See 38 C.F.R. § 4.85.

The percentage rating is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See id.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Where, as here, the question for consideration is entitlement to a higher initial rating following a grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating under 38 C.F.R. §§ 4.85, DC 6100, effective March 15, 2006.  The Veteran contends that his hearing is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a compensable rating for such disability.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for an initial, compensable rating for bilateral hearing loss must be denied.

In July 2006, the Veteran underwent a VA audiology examination.  His speech discrimination score, using the Maryland CNC test, was 84 percent for the right ear and 80 percent for the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
45
85
45
LEFT
30
50
90
105
68.75

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level II hearing in the right ear and Level IV hearing in the left ear under Table VI.  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating, as is currently assigned.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In January 2009, the Veteran underwent another VA audiology examination.  During that examination, he reported that he had the greatest amount of difficulty with his hearing when in a noisy environment.  His speech discrimination score, using the Maryland CNC test, was 84 percent for each ear.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
85
46.25
LEFT
25
60
90
105
70

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level II hearing in the right ear and Level III hearing in the left ear under Table VI.  Application of these findings to Table VII also corresponds to a zero percent (noncompensable) rating, as is currently assigned.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds again do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In February 2017, the Veteran underwent another VA audiology examination.  During that examination, he reported that his wife said he had trouble hearing, but felt that he heard fine, and that his wife said the TV volume had to be loud for him to hear it.  He also reported that he did not feel his hearing loss impacted his ability to work.  His speech discrimination score, using the Maryland CNC test, was 100 percent for each ear.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
70
80
52.5
LEFT
30
60
95
105
72.5

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the right ear and Level II hearing in the left ear under Table VI.  Application of these findings to Table VII also corresponds to a zero percent (noncompensable) rating, as is currently assigned.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds again do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In view of the above, the Board finds that the Veteran is not entitled to a compensable schedular rating for bilateral hearing loss at any point pertinent to the claim on appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts his asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2017).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board has considered the functional impairment caused by the Veteran's bilateral hearing loss.  In this regard, the Board notes that in the January 2009 VA audiology examination report, the examiner indicated the functional effects of the Veteran's bilateral hearing loss as hearing difficulty, poor social interactions, and difficulty understanding speech (especially in noise); and that in the February 2017 VA audiology examination report, the examiner stated that if speech was not spoken clearly or if background noise was excessive, the Veteran would have difficulty understanding what was spoken.  However, these are symptoms specifically contemplated by the appropriate rating criteria for hearing loss discussed above.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech or hearing other sounds in various contexts).  Hence, the criteria for rating hearing loss under DC 6100 encompasses the functional effects of the Veteran's hearing loss, to include those described by the Veteran and his wife.  Therefore, the rating assigned for the service-connected bilateral hearing loss during the period under consideration contemplates all of the Veteran's symptoms as explained above, and there is no alleged or demonstrated symptomatology that falls outside the scope of the applicable criteria.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Here, however, there is no evidence or allegation that the Veteran's bilateral hearing loss has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for a TDIU due to bilateral hearing loss has not been raised in conjunction with the current claim for higher ratings, and need not be addressed herein.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the Veteran's bilateral hearing loss, pursuant to Fenderson, and that the claim for an initial, compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left hip disability is denied.

An initial, compensable rating for bilateral hearing loss is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


